Citation Nr: 1455937	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for removal of a kidney, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

A VA examination was conducted in December 2010; however, the examination did not provide an adequate opinion.  The examiner opined that the Veteran's kidney condition was not caused by the Veteran's multiple sclerosis.  However, the Veteran's representative has also argued that the Veteran's kidney was damaged during service and alternatively that the multiple sclerosis aggravated the Veteran's kidney problem.  Therefore, additional medical opinions are required on whether the Veteran's removal of a kidney was directly related to service and whether his kidney condition was aggravated by a service-connected disability, including multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who conducted the December 2010 examination, or, if that examiner is not available, an appropriate medical professional, to obtain a medical opinion as to the current nature and likely etiology of the Veteran's kidney removal.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's kidney removal is etiologically related to the Veteran's active duty?  The examiner should specifically address he contention that the kidney disorder arose as a result of exposure to herbicides.

(b)  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's kidney removal is proximately due to (caused by) any service-connected disability, including for multiple sclerosis?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's kidney removal has been aggravated by any service-connected disability, including multiple sclerosis?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

